DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application, filed on 09/15/2017, claims benefit of provisional Application No. 62/395,857 (filed on 09/16/2016). Clams 1-20 are pending and have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 04/12/2018 and 04/24/2018.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). 

62/395,857, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Provisional Application No. 62/395,857 fails to provide adequate support for at least the following limitations of independent claims 1, 19, and 20:
“for each respective item in a plurality of items, determining a respective probabilistic
score of the user performing a target action; wherein the respective probabilistic score for a respective item is computed as a function of (a) the first set of model parameters, (b) the second set of model parameters, (c) the first feature vector, and (d) a second feature vector for the respective item; identifying, based on the probabilistic score for each respective item, a subset of items from the plurality of items to present to the user”.
Therefore, the effective filing date of the present application is 09/15/2017.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claims 1-19 recite “non-transitory computer readable media”; however, the Specification does not provide proper antecedent basis for this recitation. Specification [0090] provides antecedent basis for the recitation of “non-transitory storage media” and Specification [0103] provides antecedent basis for the recitation of “a non-transitory computer readable storage medium,” which are variations of the claimed subject matter.
Claim 5 recites “wherein the probabilistic scores are computed without performing a union operation of the first feature vector with the second feature vector for each of the respective items of the plurality of items” (emphasis added), which does not have proper antecedent basis in the Specification.

Specification [0027] recites the following, “After the feature vectors have been obtained, the prediction model is evaluated to determine a probability that a user will interact with each item in the set of interface items. The set of probability may be computed in a vector-wise fashion by combining the user feature vector with the item feature vectors and applying the model parameter weights. This technique avoids the need to build and compute a full matrix of user and product features by performing a union operation, which may slow response times. Rather, the feature vectors may be combined by computing an inner dot product, allowing for multiple interface items to be evaluated in a fraction of the time that would be involved in forming and analyzing the full feature matrix” (emphasis added). This description lacks clarity because it is unclear if the performance of “union operation” is avoided or the performance of “the need to build and compute a full matrix of user and product features” is avoided. The recitation of “by combining the user feature vector with the item feature vectors and applying the model parameter weights” would imply that a union operation is not avoided.
Appropriate correction is required.

Claim Objections
Claim 20 is objected to because of the following informalities: the preamble of claim 20 contains a period; the recitation of “A method comprising a set of operations.” should be “A method comprising a set of operations:” (emphasis added).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 5 recites “wherein the probabilistic scores are computed without performing a union operation of the first feature vector with the second feature vector for each of the respective items of the plurality of items” (emphasis added). The Specification does not provide written description in explaining this limitation- for example, how are the scores computed without performing a union operation when the Specification discloses the performance of a union operation. For example, Specification [0082] provides the following, “One approach to evaluating the interface items is to build a full matrix of user and item features. For example, the matrix may be computed by performing a union of the user feature vector with each item feature vector” (emphasis added). This description specifically indicates the performance of a union operation, not the lack thereof.  Also see Specification [0027], “After the feature vectors have been obtained, the prediction model is evaluated to determine a probability that a user will interact with each item in the set of interface items. The set of probability may be computed in a vector-wise fashion by combining the user feature vector with the item feature vectors and applying the model parameter weights. This technique avoids the need to build and compute a full matrix of user and product features by performing a union operation, which may slow response times. Rather, the feature vectors may be combined by computing an inner dot product, allowing for multiple interface items to be evaluated in a fraction of the time that would be involved in forming and analyzing the full feature matrix” (emphasis added). The description in [0027] refers to “the technique” as “combining the user feature vector with the item feature vectors and applying the model parameter weights”, which amounts to a union operation. Therefore, claim 5 lacks proper written description in the Specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the set of interactions" in line 3. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, "the set of interactions" has been interpreted as "a set of interactions".
Claim 3 recites the limitation "the weight" in line 3. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, "the weight" has been interpreted as "a weight".

Claim 4 recites the limitation "the probability scores" in the last line.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, "the probability scores"  has been interpreted as “the respective probabilistic score”.
Claim 5 recites the limitation "the probabilistic scores" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, "the probabilistic scores" has been interpreted as “the respective probabilistic score”.
Claim 5 recites “wherein the probabilistic scores are computed without performing a union operation of the first feature vector with the second feature vector for each of the respective items of the plurality of items” (emphasis added). The exclusion of a union operation of first and second feature vector creates confusion because without union operation means items in first feature vector, second feature vector, or in both vectors are not utilized; however, in claim 1, both feature vectors are already utilized to calculate the score. This contradiction renders unclear which vectors are utilized and which are not utilized. For examination purposes, “wherein the probabilistic scores are computed without performing a union operation of the first feature vector with the second feature vector for each of the respective items of the plurality of items” has been interpreted that the score is calculated without requiring both the first and second feature vectors.
Claim 13 recites the limitation "the ith feature" in line 4.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, "the ith feature" has been interpreted as "an ith feature".

Claim 14 is rejected based on the same rationale as claim 13.
Claim 15 recites the limitation "the feature vector" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, "the feature vector" has been interpreted as "a feature vector".

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding Claim 1,
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 1 is directed to one or more non-transitory computer readable media, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
responsive to receiving the training data, generating, for a prediction model, (a) a first set of model parameters representing relationships between features of the plurality of users and the set of actions, and (b) a second set of model parameters representing interactions between different features of the plurality of users and the plurality of items;
generating a first feature vector based on a first set of features associated with a user...
for each respective item in a plurality of items, determining a respective probabilistic score of the user performing a target action;
wherein the respective probabilistic score for a respective item is computed as a function of (a) the first set of model parameters, (b) the second set of model parameters, (c) the first feature vector, and (d) a second feature vector for the respective item;
identifying, based on the probabilistic score for each respective item, a subset of items from the plurality of items to present to the user; and
as drafted, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for the recitation of mere instructions to apply language (“One or more non-transitory computer readable media storing instructions which, when executed by one or more hardware processors, causes performance of a set of operations comprising”), insignificant extra-solution activity language (“receiving training data that identifies a set of actions taken by a plurality of users with respect to a plurality of items”; “presenting the subset items of the plurality of items to the user through an interface of the particular web service”), and generally linking the use of a judicial exception to a particular technological environment or field of use language (“a user that is currently accessing a particular web service”). The above limitations in the context of this claim encompass responsive to receiving the training data, generating, for a prediction model, multiple sets of model parameters (generating parameters corresponds to evaluation and judgment with assistance of pen and paper); generating a first feature vector based on a first set of features associated with a user (corresponds to evaluation and judgment with assistance of pen and paper); for each respective item in a plurality of items, determining a respective probabilistic score of the user performing a target action wherein the respective 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “One or more non-transitory computer readable media storing instructions which, when executed by one or more hardware processors, causes performance of a set of operations comprising”, as drafted, are reciting generic computer components at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Moreover, the additional elements of “receiving training data that identifies a set of actions taken by a plurality of users with respect to a plurality of items” and “presenting the subset items of the plurality of items to the user through an interface of the particular web service” amount to the insignificant extra-solution activities of mere data gathering and outputting, which cannot integrate the abstract idea into a practical application. See MPEP 2106.05(g). Further, the additional element of “a user that is currently accessing a particular web service” generally links the use of a judicial exception (generating a first feature vector based on features associated with a user, which corresponds to evaluation with assistance of pen and paper) to a particular technological environment (web service environment accessed by the user), which cannot integrate the abstract idea into a practical application. See MPEP 2106.05(h). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Moreover, the additional element of “receiving training data that identifies a set of actions taken by a plurality of users with respect to a plurality of items” amounts to the insignificant extra-solution activity of mere data gathering, which is considered well-understood, routine, and conventional. See MPEP 2106.05(d)(II))(i) (“i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”). The additional element of “presenting the subset items of the plurality of items to the user through an interface of the particular web service” amounts to the insignificant extra-solution activity of mere data outputting, which is considered well-understood, routine, and conventional. See MPEP 2106.05(d)(II))(iv) (“iv. Presenting offers and gathering statistics”). Further, the additional element of “a user that is currently accessing a particular web service” generally links the use of a judicial exception (generating a first feature vector based on features associated with a user, which corresponds to evaluation with assistance of pen and paper) to a particular technological environment (web service environment accessed by the user), which does not amount to significantly more. See MPEP 2106.05(h). Therefore, the claim is not patent eligible.
Regarding Claim 2,
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 2 is directed to one or more non-transitory computer readable media, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis:
wherein the first set of model parameters include a set of weights based on relationships strengths for linear relationships between the features of the plurality of users and the set of interactions 
as drafted, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for the recitation of mere instructions to apply language (“One or more non-transitory computer readable media storing instructions which, when executed by one or more hardware processors, causes performance of a set of operations comprising”), insignificant extra-solution activity language (“receiving training data that identifies a set of actions taken by a plurality of users with respect to a plurality of items”; “presenting the subset items of the plurality of items to the user through an interface of the particular web service”), and generally linking the use of a judicial exception to a particular technological environment or field of use language (“a user that is currently accessing a particular web service”). The above limitations in the context of this claim encompass responsive to receiving the training data, generating, for a prediction model, multiple sets of model parameters, including a first set of model parameters wherein the first set of model parameters include a set of weights based on relationships strengths for linear relationships between the features of the plurality of users and the set of interactions (generating parameters corresponds to evaluation and judgment with assistance of pen and paper).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “One or more non-transitory computer readable media storing instructions which, when executed by one or more hardware processors, causes 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Moreover, the additional element of “receiving training data that identifies a set of actions taken by a plurality of users with respect to a plurality of items” amounts to the insignificant extra-solution activity of mere data gathering, which is considered well-understood, routine, and conventional. See MPEP 2106.05(d)(II))(i) (“i. Receiving or transmitting 
Regarding Claim 3,
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 3 is directed to one or more non-transitory computer readable media, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
wherein the second set of model parameters include weights for pairwise interactions between features from a feature set including features from the plurality of users and the plurality of items; wherein the weight for a particular interaction between two features in the feature set is computed, at least in part, as a factor of pairwise interactions between other features in the feature set
as drafted, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for the recitation of mere instructions to apply language (“One or more non-transitory computer 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “One or more non-transitory computer readable media storing instructions which, when executed by one or more hardware processors, causes performance of a set of operations comprising”, as drafted, are reciting generic computer components at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Moreover, the additional elements of “receiving training data that identifies a set of actions taken by a plurality of users with respect to a plurality of items” and “presenting the subset 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Moreover, the additional element of “receiving training data that identifies a set of actions taken by a plurality of users with respect to a plurality of items” amounts to the insignificant extra-solution activity of mere data gathering, which is considered well-understood, routine, and conventional. See MPEP 2106.05(d)(II))(i) (“i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”). The additional element of “presenting the subset items of the plurality of items to the user through an interface of the particular web service” amounts to the insignificant extra-solution activity of mere data outputting, which is considered well-understood, routine, and conventional. See MPEP 2106.05(d)(II))(iv) (“iv. Presenting offers and gathering statistics”). Further, the additional element of “a user that is currently accessing a particular web 
Regarding Claim 4,
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 4 is directed to one or more non-transitory computer readable media, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
wherein determining the respective probability scores for the plurality of items comprises generating a first result vector by applying at least a subset of the first set of model parameters and the second set of model parameters to the first feature vector 
...generating at least a second result vector by applying at least a subset of the first set of model parameters and the second set of model parameters to the second feature vector for each respective item;
and combining the cached first result vector with at least the second result vector to compute the probability scores
as drafted, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for the recitation of mere instructions to apply language (“One or more non-transitory computer readable media storing instructions which, when executed by one or more hardware processors, causes performance of a set of operations comprising”), insignificant extra-solution activity language 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “One or more non-transitory computer readable media storing instructions which, when executed by one or more hardware processors, causes performance of a set of operations comprising”, as drafted, are reciting generic computer components at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Moreover, the additional elements of “receiving training data that identifies a set of actions taken by a plurality of users with respect to a plurality of items” and “presenting the subset items of the plurality of items to the user through an interface of the particular web service” amount to 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Moreover, the additional element of “receiving training data that identifies a set of actions taken by a plurality of users with respect to a plurality of items” amounts to the insignificant extra-solution activity of mere data gathering, which is considered well-understood, routine, and conventional. See MPEP 2106.05(d)(II))(i) (“i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”). The additional element of “presenting the subset items of the plurality of items to the user through an interface of the particular web service” amounts to the insignificant extra-solution activity of mere data outputting, which is considered well-understood, routine, and conventional. See MPEP 2106.05(d)(II))(iv) (“iv. Presenting offers and gathering statistics”). The additional element of “caching the first result vector” amounts to insignificant extra-
Regarding Claim 5,
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 5 is directed to one or more non-transitory computer readable media, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
wherein the probabilistic scores are computed without performing a union operation of the first feature vector with the second feature vector for each of the respective items of the plurality of items 
as drafted, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for the recitation of mere instructions to apply language (“One or more non-transitory computer readable media storing instructions which, when executed by one or more hardware processors, causes performance of a set of operations comprising”), insignificant extra-solution activity language (“receiving training data that identifies a set of actions taken by a plurality of users with respect to a plurality of items”; “presenting the subset items of the plurality of items to the user through an interface 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “One or more non-transitory computer readable media storing instructions which, when executed by one or more hardware processors, causes performance of a set of operations comprising”, as drafted, are reciting generic computer components at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Moreover, the additional elements of “receiving training data that identifies a set of actions taken by a plurality of users with respect to a plurality of items” and “presenting the subset items of the plurality of items to the user through an interface of the particular web service” amount to the insignificant extra-solution activities of mere data gathering and outputting, which cannot integrate the abstract idea into a practical application. See MPEP 2106.05(g). Further, the additional element of “a user that is currently accessing a particular web service” generally links the use of a judicial exception (generating a first feature vector based on features associated with a user, which corresponds to evaluation with assistance of pen and paper) to a particular technological environment (web service environment accessed by the user), which cannot integrate the abstract idea into a practical application. See MPEP 2106.05(h). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Moreover, the additional element of “receiving training data that identifies a set of actions taken by a plurality of users with respect to a plurality of items” amounts to the insignificant extra-solution activity of mere data gathering, which is considered well-understood, routine, and conventional. See MPEP 2106.05(d)(II))(i) (“i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”). The additional element of “presenting the subset items of the plurality of items to the user through an interface of the particular web service” amounts to the insignificant extra-solution activity of mere data outputting, which is considered well-understood, routine, and conventional. See MPEP 2106.05(d)(II))(iv) (“iv. Presenting offers and gathering statistics”). Further, the additional element of “a user that is currently accessing a particular web service” generally links the use of a judicial exception (generating a first feature vector based on features associated with a user, which corresponds to evaluation with assistance of pen and paper) to a particular technological environment (web service environment accessed by the user), which does not amount to significantly more. See MPEP 2106.05(h). Therefore, the claim is not patent eligible.
Regarding Claim 6,
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 6 is directed to one or more non-transitory computer readable media, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis:
wherein the first set of features associated with the user include at least one feature extracted from clickstream data captured from the user 
as drafted, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for the recitation of mere instructions to apply language (“One or more non-transitory computer readable media storing instructions which, when executed by one or more hardware processors, causes performance of a set of operations comprising”), insignificant extra-solution activity language (“receiving training data that identifies a set of actions taken by a plurality of users with respect to a plurality of items”; “presenting the subset items of the plurality of items to the user through an interface of the particular web service”), and generally linking the use of a judicial exception to a particular technological environment or field of use language (“a user that is currently accessing a particular web service”). The above limitations in the context of this claim encompass wherein the first set of features associated with the user include at least one feature extracted from clickstream data captured from the user (extracting feature from data corresponds to evaluation and judgment with assistance of pen and paper).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “One or more non-transitory computer readable media storing instructions which, when executed by one or more hardware processors, causes performance of a set of operations comprising”, as drafted, are reciting generic computer components at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Moreover, the additional element of “receiving training data that identifies a set of actions taken by a plurality of users with respect to a plurality of items” amounts to the insignificant extra-solution activity of mere data gathering, which is considered well-understood, routine, and conventional. See MPEP 2106.05(d)(II))(i) (“i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”). The additional element of “presenting the subset items of the plurality of items to the user through an interface of the particular web service” amounts to the insignificant extra-solution activity of mere data outputting, which is considered well-
Regarding Claim 7,
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 7 is directed to one or more non-transitory computer readable media, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
wherein the first set of model parameters correspond to a linear component of a factorization machine and the second set of model parameters correspond to a nonlinear component of a factorization machine
as drafted, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for the recitation of mere instructions to apply language (“One or more non-transitory computer readable media storing instructions which, when executed by one or more hardware processors, causes performance of a set of operations comprising”), insignificant extra-solution activity language (“receiving training data that identifies a set of actions taken by a plurality of users with respect to a plurality of items”; “presenting the subset items of the plurality of items to the user through an interface of the particular web service”), and generally linking the use of a judicial exception to a particular 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “One or more non-transitory computer readable media storing instructions which, when executed by one or more hardware processors, causes performance of a set of operations comprising”, as drafted, are reciting generic computer components at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Moreover, the additional elements of “receiving training data that identifies a set of actions taken by a plurality of users with respect to a plurality of items” and “presenting the subset items of the plurality of items to the user through an interface of the particular web service” amount to the insignificant extra-solution activities of mere data gathering and outputting, which cannot integrate the abstract idea into a practical application. See MPEP 2106.05(g). Further, the additional element of “a user that is currently accessing a particular web service” generally links the use of a judicial exception (generating a first feature vector based on features associated with a user, which corresponds to evaluation with assistance of pen and paper) to a particular technological environment (web service environment accessed by the user), which cannot integrate the abstract idea into a practical application. See MPEP 2106.05(h). Accordingly, the additional elements do not integrate the abstract idea into a 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Moreover, the additional element of “receiving training data that identifies a set of actions taken by a plurality of users with respect to a plurality of items” amounts to the insignificant extra-solution activity of mere data gathering, which is considered well-understood, routine, and conventional. See MPEP 2106.05(d)(II))(i) (“i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”). The additional element of “presenting the subset items of the plurality of items to the user through an interface of the particular web service” amounts to the insignificant extra-solution activity of mere data outputting, which is considered well-understood, routine, and conventional. See MPEP 2106.05(d)(II))(iv) (“iv. Presenting offers and gathering statistics”). Further, the additional element of “a user that is currently accessing a particular web service” generally links the use of a judicial exception (generating a first feature vector based on features associated with a user, which corresponds to evaluation with assistance of pen and paper) to a particular technological environment (web service environment accessed by the user), which does not amount to significantly more. See MPEP 2106.05(h). Therefore, the claim is not patent eligible.
Regarding Claim 8,
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 8 is directed to one or more non-transitory computer readable media, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
wherein the first set of model parameters and the second set of model parameters are generated based at least in part on a function that minimizes a log-loss between different observations in the training data 
as drafted, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for the recitation of mere instructions to apply language (“One or more non-transitory computer readable media storing instructions which, when executed by one or more hardware processors, causes performance of a set of operations comprising”), insignificant extra-solution activity language (“receiving training data that identifies a set of actions taken by a plurality of users with respect to a plurality of items”; “presenting the subset items of the plurality of items to the user through an interface of the particular web service”), and generally linking the use of a judicial exception to a particular technological environment or field of use language (“a user that is currently accessing a particular web service”). The above limitations in the context of this claim encompass wherein the first set of model parameters and the second set of model parameters are generated based at least in part on a function that minimizes a log-loss between different observations in the training data (corresponds to mathematical calculations and relationships).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “One or more non-transitory computer readable 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Moreover, the additional element of “receiving training data that identifies a set of actions taken by a plurality of users with respect to a plurality of items” amounts to the insignificant extra-solution activity of mere data gathering, which is considered 
Regarding Claim 9,
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 9 is directed to one or more non-transitory computer readable media, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
wherein the function is a Follow-the-Regularized-Leader (FTRL) function 
as drafted, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for the recitation of mere instructions to apply language (“One or more non-transitory computer readable media storing instructions which, when executed by one or more hardware processors, causes performance of a set of operations comprising”), insignificant extra-solution activity language (“receiving training data that identifies a set of actions taken by a plurality of users with respect to a 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “One or more non-transitory computer readable media storing instructions which, when executed by one or more hardware processors, causes performance of a set of operations comprising”, as drafted, are reciting generic computer components at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Moreover, the additional elements of “receiving training data that identifies a set of actions taken by a plurality of users with respect to a plurality of items” and “presenting the subset items of the plurality of items to the user through an interface of the particular web service” amount to the insignificant extra-solution activities of mere data gathering and outputting, which cannot integrate the abstract idea into a practical application. See MPEP 2106.05(g). Further, the additional element of “a user that is currently accessing a particular web service” generally links the use of a judicial exception (generating a first feature vector based on features associated with a user, which corresponds to evaluation with assistance of pen and paper) to a particular technological environment (web service environment accessed by the user), which cannot integrate the abstract idea into a practical application. See MPEP 2106.05(h). Accordingly, the additional elements do not integrate the abstract idea into a 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Moreover, the additional element of “receiving training data that identifies a set of actions taken by a plurality of users with respect to a plurality of items” amounts to the insignificant extra-solution activity of mere data gathering, which is considered well-understood, routine, and conventional. See MPEP 2106.05(d)(II))(i) (“i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”). The additional element of “presenting the subset items of the plurality of items to the user through an interface of the particular web service” amounts to the insignificant extra-solution activity of mere data outputting, which is considered well-understood, routine, and conventional. See MPEP 2106.05(d)(II))(iv) (“iv. Presenting offers and gathering statistics”). Further, the additional element of “a user that is currently accessing a particular web service” generally links the use of a judicial exception (generating a first feature vector based on features associated with a user, which corresponds to evaluation with assistance of pen and paper) to a particular technological environment (web service environment accessed by the user), which does not amount to significantly more. See MPEP 2106.05(h). Therefore, the claim is not patent eligible.
Regarding Claim 10,
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 10 is directed to one or more non-transitory computer readable media, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
the operations further comprising updating the first set of model parameters and the second set of model parameters based on additional actions between the plurality of users and the plurality of items
as drafted, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for the recitation of mere instructions to apply language (“One or more non-transitory computer readable media storing instructions which, when executed by one or more hardware processors, causes performance of a set of operations comprising”), insignificant extra-solution activity language (“receiving training data that identifies a set of actions taken by a plurality of users with respect to a plurality of items”; “presenting the subset items of the plurality of items to the user through an interface of the particular web service”; “wherein the additional actions are received subsequent to receiving the training data”), and generally linking the use of a judicial exception to a particular technological environment or field of use language (“a user that is currently accessing a particular web service”). The above limitations in the context of this claim encompass the operations further comprising updating the first set of model parameters and the second set of model parameters based on additional actions between the plurality of users and the plurality of items (corresponds to evaluation and judgment with assistance of pen and paper).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Moreover, the additional element of “receiving 
Regarding Claim 11,
Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 11 is directed to one or more non-transitory computer readable media, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
wherein different learning rates are applied to different model parameters while updating the first set of model parameters and the second set of model parameters 
as drafted, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “One or more non-transitory computer readable media storing instructions which, when executed by one or more hardware processors, causes performance of a set of operations comprising”, as drafted, are reciting generic computer components at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Moreover, the additional elements of “wherein the additional actions are received subsequent to receiving the training data” and “receiving training data that identifies a set of actions taken by a plurality of users with respect to a plurality of items” and “presenting the subset items of the plurality of items to the user through an interface of the particular web service” amount to the insignificant extra-solution activities of mere data gathering and outputting, which cannot integrate 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Moreover, the additional element of “receiving training data that identifies a set of actions taken by a plurality of users with respect to a plurality of items” and “wherein the additional actions are received subsequent to receiving the training data” amounts to the insignificant extra-solution activity of mere data gathering, which is considered well-understood, routine, and conventional. See MPEP 2106.05(d)(II))(i) (“i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”). The additional element of “presenting the subset items of the plurality of items to the user through an interface of the particular web service” amounts to the insignificant extra-solution activity of mere data outputting, which is considered well-understood, routine, and conventional. See MPEP 2106.05(d)(II))(iv) (“iv. Presenting offers and gathering statistics”). Further, the additional element of “a user that is currently accessing a particular web service” generally links the use of a judicial exception (generating a first feature vector based on 
Regarding Claim 12,
Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 12 is directed to one or more non-transitory computer readable media, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
wherein the prediction model is a factorization machine comprising a linear component and a nonlinear component
as drafted, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for the recitation of mere instructions to apply language (“One or more non-transitory computer readable media storing instructions which, when executed by one or more hardware processors, causes performance of a set of operations comprising”), insignificant extra-solution activity language (“receiving training data that identifies a set of actions taken by a plurality of users with respect to a plurality of items”; “presenting the subset items of the plurality of items to the user through an interface of the particular web service”), and generally linking the use of a judicial exception to a particular technological environment or field of use language (“a user that is currently accessing a particular web service”). The above limitations in the context of this claim encompass wherein the prediction model is a factorization machine comprising a linear component and a nonlinear component (corresponds to mathematical relationships).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “One or more non-transitory computer readable media storing instructions which, when executed by one or more hardware processors, causes performance of a set of operations comprising”, as drafted, are reciting generic computer components at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Moreover, the additional elements of “receiving training data that identifies a set of actions taken by a plurality of users with respect to a plurality of items” and “presenting the subset items of the plurality of items to the user through an interface of the particular web service” amount to the insignificant extra-solution activities of mere data gathering and outputting, which cannot integrate the abstract idea into a practical application. See MPEP 2106.05(g). Further, the additional element of “a user that is currently accessing a particular web service” generally links the use of a judicial exception (generating a first feature vector based on features associated with a user, which corresponds to evaluation with assistance of pen and paper) to a particular technological environment (web service environment accessed by the user), which cannot integrate the abstract idea into a practical application. See MPEP 2106.05(h). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a 
Regarding Claim 13,
Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 13 is directed to one or more non-transitory computer readable media, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:

    PNG
    media_image1.png
    383
    910
    media_image1.png
    Greyscale
as drafted, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for the recitation of mere instructions to apply language (“One or more non-transitory computer readable media storing instructions which, when executed by one or more hardware processors, causes performance of a set of operations comprising”), insignificant extra-solution activity language (“receiving training data that identifies a set of actions taken by a plurality of users with respect to a plurality of items”; “presenting the subset items of the plurality of items to the user through an interface of the particular web service”), and generally linking the use of a judicial exception to a particular technological environment or field of use language (“a user that is currently accessing a particular web service”). The above limitations in the context of this claim encompass a factorization machine approximated by a mathematical equation (corresponds to mathematical relationships, equation, and calculations).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Moreover, the additional element of “receiving training data that identifies a set of actions taken by a plurality of users with respect to a plurality of 
Regarding Claim 14,
Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 14 is directed to one or more non-transitory computer readable media, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
wherein determining a respective probabilistic score for each item in the plurality of items is performed in O(kn+mk) time, where k is a size of the factorization vectors vi and Vj, n is a number of features associated with the user in the first feature vector, and m is a number of features associated with the plurality of items
as drafted, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “One or more non-transitory computer readable media storing instructions which, when executed by one or more hardware processors, causes performance of a set of operations comprising”, as drafted, are reciting generic computer components at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Moreover, the additional elements of “receiving training data that identifies a set of actions taken by a plurality of users with respect to a plurality of items” and “presenting the subset items of the plurality of items to the user through an interface of the particular web service” amount to the insignificant extra-solution activities of mere data gathering and outputting, which cannot integrate 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Moreover, the additional element of “receiving training data that identifies a set of actions taken by a plurality of users with respect to a plurality of items” amounts to the insignificant extra-solution activity of mere data gathering, which is considered well-understood, routine, and conventional. See MPEP 2106.05(d)(II))(i) (“i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”). The additional element of “presenting the subset items of the plurality of items to the user through an interface of the particular web service” amounts to the insignificant extra-solution activity of mere data outputting, which is considered well-understood, routine, and conventional. See MPEP 2106.05(d)(II))(iv) (“iv. Presenting offers and gathering statistics”). Further, the additional element of “a user that is currently accessing a particular web service” generally links the use of a judicial exception (generating a first feature vector based on features associated with a user, which corresponds to evaluation with assistance of pen and paper) to a 
Regarding Claim 15,
Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 15 is directed to one or more non-transitory computer readable media, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
wherein generating the first feature vector based on a first set of features associated with a user comprises applying a hash function to key-value pairs of user attributes to map the features to indices in the feature vector 
as drafted, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for the recitation of mere instructions to apply language (“One or more non-transitory computer readable media storing instructions which, when executed by one or more hardware processors, causes performance of a set of operations comprising”), insignificant extra-solution activity language (“receiving training data that identifies a set of actions taken by a plurality of users with respect to a plurality of items”; “presenting the subset items of the plurality of items to the user through an interface of the particular web service”), and generally linking the use of a judicial exception to a particular technological environment or field of use language (“a user that is currently accessing a particular web service”). The above limitations in the context of this claim encompass wherein generating the first feature vector based on a first set of features associated with a user comprises applying a hash function 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “One or more non-transitory computer readable media storing instructions which, when executed by one or more hardware processors, causes performance of a set of operations comprising”, as drafted, are reciting generic computer components at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Moreover, the additional elements of “receiving training data that identifies a set of actions taken by a plurality of users with respect to a plurality of items” and “presenting the subset items of the plurality of items to the user through an interface of the particular web service” amount to the insignificant extra-solution activities of mere data gathering and outputting, which cannot integrate the abstract idea into a practical application. See MPEP 2106.05(g). Further, the additional element of “a user that is currently accessing a particular web service” generally links the use of a judicial exception (generating a first feature vector based on features associated with a user, which corresponds to evaluation with assistance of pen and paper) to a particular technological environment (web service environment accessed by the user), which cannot integrate the abstract idea into a practical application. See MPEP 2106.05(h). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the 
Regarding Claim 16,
Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 16 is directed to one or more non-transitory computer readable media, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
wherein each item includes at least one embedder uniform resource locator that, when selected, results in performance of the target action

Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “One or more non-transitory computer readable media storing instructions which, when executed by one or more hardware processors, causes performance of a set of operations comprising”, as drafted, are reciting generic computer components at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Moreover, the additional elements of “receiving training data that identifies a set of actions taken by a plurality of users with respect to a plurality of items” and “presenting the subset 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Moreover, the additional element of “receiving training data that identifies a set of actions taken by a plurality of users with respect to a plurality of items” amounts to the insignificant extra-solution activity of mere data gathering, which is considered well-understood, routine, and conventional. See MPEP 2106.05(d)(II))(i) (“i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”). The additional element of “presenting the subset items of the plurality of items to the user through an interface of the particular web service” amounts to the insignificant extra-solution activity of mere data outputting, which is considered well-understood, routine, and conventional. See MPEP 2106.05(d)(II))(iv) (“iv. Presenting offers and gathering statistics”). Further, the additional element of “a user that is currently accessing a particular web 
Regarding Claim 17,
Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 17 is directed to one or more non-transitory computer readable media, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
wherein the target action is at least one of selecting an item, rating an item, downloading an item, or installing an item
as drafted, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for the recitation of mere instructions to apply language (“One or more non-transitory computer readable media storing instructions which, when executed by one or more hardware processors, causes performance of a set of operations comprising”), insignificant extra-solution activity language (“receiving training data that identifies a set of actions taken by a plurality of users with respect to a plurality of items”; “presenting the subset items of the plurality of items to the user through an interface of the particular web service”), and generally linking the use of a judicial exception to a particular technological environment or field of use language (“a user that is currently accessing a particular web service”). The above limitations in the context of this claim encompass determining a respective probabilistic score of the user performing a target action wherein the target action is at least one of 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “One or more non-transitory computer readable media storing instructions which, when executed by one or more hardware processors, causes performance of a set of operations comprising”, as drafted, are reciting generic computer components at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Moreover, the additional elements of “receiving training data that identifies a set of actions taken by a plurality of users with respect to a plurality of items” and “presenting the subset items of the plurality of items to the user through an interface of the particular web service” amount to the insignificant extra-solution activities of mere data gathering and outputting, which cannot integrate the abstract idea into a practical application. See MPEP 2106.05(g). Further, the additional element of “a user that is currently accessing a particular web service” generally links the use of a judicial exception (generating a first feature vector based on features associated with a user, which corresponds to evaluation with assistance of pen and paper) to a particular technological environment (web service environment accessed by the user), which cannot integrate the abstract idea into a practical application. See MPEP 2106.05(h). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the 
Regarding Claim 18,
Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 18 is directed to one or more non-transitory computer readable media, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: See analysis of claim 1.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer 
Regarding Claim 19,
Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 19 is directed to a system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
responsive to receiving the training data, generating, for a prediction model, (a) a first set of model parameters representing relationships between features of the plurality of users and the set of actions, and (b) a second set of model parameters representing interactions between different features of the plurality of users and the plurality of items;
generating a first feature vector based on a first set of features associated with a user...
for each respective item in a plurality of items, determining a respective probabilistic score of the user performing a target action;
wherein the respective probabilistic score for a respective item is computed as a function of (a) the first set of model parameters, (b) the second set of model parameters, (c) the first feature vector, and (d) a second feature vector for the respective item;
identifying, based on the probabilistic score for each respective item, a subset of items from the plurality of items to present to the user; and
as drafted, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for the recitation of mere instructions to apply language (“one or more hardware processors; one or more non-transitory computer readable media storing instructions which, when executed by one or more hardware processors, causes performance of a set of operations comprising”), insignificant extra-solution activity language (“receiving training data that identifies a set of actions taken by a plurality of users with respect to a plurality of items”; “presenting the subset of items of the plurality of items to the user through an interface of the particular web service”), and generally linking the use of a judicial exception to a particular technological environment or field of use language (“a user that is currently accessing a particular web service”). The above limitations in the context of this claim encompass responsive to receiving the training data, generating, for a prediction model, multiple sets of model parameters (generating parameters corresponds to evaluation and judgment with assistance of pen and paper); generating a first feature vector based on a first set of features associated with a user (corresponds to evaluation and judgment with assistance of pen and paper); for each respective item in a plurality of items, determining a respective probabilistic score of the user performing a target action 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “one or more hardware processors; one or more non-transitory computer readable media storing instructions which, when executed by one or more hardware processors, causes performance of a set of operations comprising”, as drafted, are reciting generic computer components at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Moreover, the additional elements of “receiving training data that identifies a set of actions taken by a plurality of users with respect to a plurality of items” and “presenting the subset items of the plurality of items to the user through an interface of the particular web service” amount to the insignificant extra-solution activities of mere data gathering and outputting, which cannot integrate the abstract idea into a practical application. See MPEP 2106.05(g). Further, the additional element of “a user that is currently accessing a particular web service” generally links the use of a judicial exception (generating a first feature vector based on features associated with a user, which corresponds to evaluation with assistance of pen and paper) to a particular technological environment (web service environment accessed by the user), which cannot integrate the abstract idea into a practical application. See MPEP 2106.05(h). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Moreover, the additional element of “receiving training data that identifies a set of actions taken by a plurality of users with respect to a plurality of items” amounts to the insignificant extra-solution activity of mere data gathering, which is considered well-understood, routine, and conventional. See MPEP 2106.05(d)(II))(i) (“i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”). The additional element of “presenting the subset items of the plurality of items to the user through an interface of the particular web service” amounts to the insignificant extra-solution activity of mere data outputting, which is considered well-understood, routine, and conventional. See MPEP 2106.05(d)(II))(iv) (“iv. Presenting offers and gathering statistics”). Further, the additional element of “a user that is currently accessing a particular web service” generally links the use of a judicial exception (generating a first feature vector based on features associated with a user, which corresponds to evaluation with assistance of pen and paper) to a particular technological environment (web service environment accessed by the user), which does not amount to significantly more. See MPEP 2106.05(h). Therefore, the claim is not patent eligible.
Regarding Claim 20,
Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 20 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis:
responsive to receiving the training data, generating, for a prediction model, (a) a first set of model parameters representing relationships between features of the plurality of users and the set of actions, and (b) a second set of model parameters representing interactions between different features of the plurality of users and the plurality of items;
generating a first feature vector based on a first set of features associated with a user...
for each respective item in a plurality of items, determining a respective probabilistic score of the user performing a target action;
wherein the respective probabilistic score for a respective item is computed as a function of (a) the first set of model parameters, (b) the second set of model parameters, (c) the first feature vector, and (d) a second feature vector for the respective item;
identifying, based on the probabilistic score for each respective item, a subset of items from the plurality of items to present to the user; and
as drafted, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for the recitation of insignificant extra-solution activity language (“receiving training data that identifies a set of actions taken by a plurality of users with respect to a plurality of items”; “presenting the subset of items of the plurality of items to the user through an interface of the particular web service”), and generally linking the use of a judicial exception to a particular technological environment or field of use language (“a user that is currently accessing a particular web service”). The above limitations in the context of this claim encompass responsive to receiving the training data, generating, for a prediction model, multiple sets of model parameters (generating parameters corresponds to evaluation and judgment with assistance of pen and paper); generating a first feature vector based on a first set of features associated with a user (corresponds to evaluation and judgment with assistance of 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. The additional elements of “receiving training data that identifies a set of actions taken by a plurality of users with respect to a plurality of items” and “presenting the subset items of the plurality of items to the user through an interface of the particular web service” amount to the insignificant extra-solution activities of mere data gathering and outputting, which cannot integrate the abstract idea into a practical application. See MPEP 2106.05(g). Further, the additional element of “a user that is currently accessing a particular web service” generally links the use of a judicial exception (generating a first feature vector based on features associated with a user, which corresponds to evaluation with assistance of pen and paper) to a particular technological environment (web service environment accessed by the user), which cannot integrate the abstract idea into a practical application. See MPEP 2106.05(h). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional element of “receiving training data that identifies a set of actions taken by a plurality of users with respect to a plurality of items” amounts to the insignificant extra-solution activity of mere data gathering, which is considered well-understood, routine, and conventional. See MPEP 2106.05(d)(II))(i) (“i. Receiving or transmitting data over a network, 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vijay et al. (US 2015/0381552 A1).



Regarding Claim 1,
Vijay et al. teaches One or more non-transitory computer readable media storing instructions which, when executed by one or more hardware processors, causes performance of a set of operations comprising (see pg. 15 [0104]): 
receiving training data that identifies a set of actions taken by a plurality of users with respect to a plurality of items (pg. 6 [0057]: “all the log entries in the past 30 days where various members performed various user actions (e.g., a click or a non-click) on various email content items, and the email response prediction system may convert each of these log entries into an assembled feature vector, based on the various embodiments described herein. For the purposes of training the system 200, the system 200 generally needs both positive training examples of where users performed an action (e.g., click), as well as negative training examples of where users did not perform the action (e.g., non-click). The assembled feature vectors (e.g., the assembled feature vector 510 illustrated in FIG. 5) may then be passed to the prediction module, in order to refine regression coefficients for the logistic regression model” teaches receiving training examples identifying a plurality of members (users) and the actions the users performed);
responsive to receiving the training data, generating, for a prediction model, (a) a first set of model parameters representing relationships between features of the plurality of users and the set of actions, and (b) a second set of model parameters representing interactions between different features of the plurality of users and the plurality of items (Fig. 5 and pg. 6 [0057]: “all the log entries in the past 30 days where various members performed various user actions (e.g., a click or a non-click) on various email content items, and the email response prediction system may convert each of these log entries into an assembled feature vector, based on the various embodiments described herein. For the purposes of training the system 200, the system 200 generally needs both positive training examples of where users performed an action (e.g., click), as well as negative training examples of where users did not perform the action (e.g., non-click). The assembled feature vectors (e.g., the assembled feature vector 510 illustrated in FIG. 5) may then be passed to the prediction module, in order to refine regression coefficients for the logistic regression model” teach responsive to receiving training examples, the system/method generates for a prediction module various sets of models parameters (pg. 5 [0052] teaches prediction module can use various prediction models); Fig. 5 and pg. 5 [0048]: “For example, the source module 202 may extract various types of data described above (e.g., member profile data, member e-mail interaction data, member site interaction data, etc.) that are associated with similar members. The source module 202 may determine similar members based on similarities in the member profile data of various members (e.g. members that have the same/similar titles, seniority levels, etc., or work in the same industry, function area, etc.), as well as similarities based on other member activities (e.g., member site interaction data, member e-mail interaction data, etc.), or based on similarities in the connections of the members, and so on. Thus, the source module 202 may encode the features of similar members into one or more feature vectors 506, which may be then included in the final assembled feature vector 510 that is passed to the prediction module 204 (e.g., see FIG. 5)...In a case where features from multiple similar members are utilized, the source module 202 may generate a separate feature vector for the data (e.g., the member site interaction data) of each similar member for insertion into the assembled feature vector” teach generating the assembled feature vector, which contains multiple sets of model parameters used to train the prediction module, including a first set of parameters representing the relationship between users’ features from the Member Profile Data (see Fig. 9) and users’ actions from Member Email Interaction Data (see Fig. 7), and a second set of parameters representing the interactions between users’ features from the Member Profile Data (see Fig. 9) and products (items) from Member Site Interaction Data (see Fig. 8));
generating a first feature vector based on a first set of features associated with a user that is currently accessing a particular web service (Fig. 5 teaches generating various feature vectors based on pg. 4 [0045]: “According to various exemplary embodiments, the member email interaction data and/or member site interaction data may include context data or context features describing a potential or actual context in which a particular member may interact with a particular email content item or site product. Examples of raw context data include time, date, hour of day, day of week, hour of week, Internet Protocol (IP) address, current user geo-location information, whether the email is accessed via a mobile device (e.g., smartphone or tablet) or a non-mobile device (e.g., desktop), the channel through which the email content item is displayed (e.g., email application, web-accessible email, SMS or MMS text message, instant chat message, In-mail service on Linkedin®, Messenger service on Facebook®, etc.), browser data describing a browser utilized to render email content (e.g., browser model, browser brand, browser capabilities, browser version, etc.)” and pg. 10 [0079]: “In some embodiments, one of the features utilized in predicting the likelihood that a member will interact with a message content item is the current time zone of the member (i.e., the time zone associated with the current location of the member)” teach collecting email/site interaction data associated with a user when the user is currently accessing a particular web service (for example, collecting “current” location and “current” time zone));
for each respective item in a plurality of items, determining a respective probabilistic score of the user performing a target action; wherein the respective probabilistic score for a respective item is computed as a function of (a) the first set of model parameters, (b) the second set of model parameters, (c) the first feature vector, and (d) a second feature vector for the respective item (Fig. 5 and pg. 3 [0037]: “Thereafter, the prediction module 204 performs a prediction modeling process based on the assembled feature vector and a prediction model to predict a likelihood of a particular member performing a particular user action on a particular email content item (e.g., the email content item described by the raw email content data). The prediction module 204 may use any one of various known prediction modeling techniques to perform the prediction modeling. For example, the prediction module 204 may apply a statistics-based machine learning model such as a logistic regression model to the assembled feature vector” teach determining a probability (probabilistic score) of a user performing a particular target action for a particular item (Fig. 7 teaches there are multiple items) using a machine learning model wherein the model is applied to (corresponds to compute as a function of) the assembled feature vector; Fig. 5 teaches the assembled feature vector is comprised of multiple feature vectors (including a first feature vector for the Member Site Interaction Data and a second feature vector for the Email Content Data), and multiple sets of model parameters used to train the prediction module, including a first set of parameters representing the relationship between users’ features from the Member Profile Data (see Fig. 9) and users’ actions from Member Email Interaction Data (see Fig. 7), and a second set of parameters representing the interactions between users’ features from the Member Profile Data (see Fig. 9) and products (items) from Member Site Interaction Data (see Fig. 8));
identifying, based on the probabilistic score for each respective item, a subset of items from the plurality of items to present to the user; and presenting the subset items of the plurality of items to the user through an interface of the particular web service (pg. 9 [0074]: “For example, the e-mail content response prediction system may predict that, if the member is more likely to be engaged with this type of product, the system 200 may determine that promotion content related to that type of product should be included in the e-mail. As another example, if the email content response prediction system determines that users viewing emails already including content types A, B, and C are more likely to be interested in content related to D, but not content related to E, the system 200 may choose promotion content related to D as appropriate. More specifically, for a given slot/position in given e-mail type, the e-mail response prediction system is configured to rank n number of external sources of content (that were not originally part of that e-mail) and to choose one or more of the external sources of content to be displayed as the promotion content 1603, as illustrated in FIG. 16” teaches that the email response prediction system 200 (which contains the prediction module 204) predicts if the member is more likely to be engaged with a specific type of product, and accordingly identifies a number of content items to be presented to the user through an interface for an email (see Fig. 16; pg. 4 [0045] teaches email through web service); pg. 3 [0037]: “Thereafter, the prediction module 204 performs a prediction modeling process based on the assembled feature vector and a prediction model to predict a likelihood of a particular member performing a particular user action on a particular email content item (e.g., the email content item described by the raw email content data). The prediction module 204 may use any one of various known prediction modeling techniques to perform the prediction modeling. For example, the prediction module 204 may apply a statistics-based machine learning model such as a logistic regression model to the assembled feature vector” teach determining a probability (probabilistic score) of a user performing a particular target action for a particular item, or in other words, predicts if the member is likely to be engaged with a specific type of product). 
Regarding Claim 6,
Vijay et al. teaches the non-transitory computer-readable media of Claim 1. 
Vijay et al. further teaches wherein the first set of features associated with the user include at least one feature extracted from clickstream data captured from the user (pg. 3-4 [0042]: “FIG. 7 illustrates an example of member e-mail interaction data 700 that may be accessed by the source module 202 and encoded into a feature vector 502. In particular, the member e-mail interaction data 700 identifies how many of a first type of e-mail and the user has received (e.g., over a given time period), how many of the first type of e-mail to the user has clicked on (e.g., over a given time interval), whether or not the user has unsubscribed from the first type of e-mail (e.g., during a given time interval), and so on for other types of e-mails” teaches features such as number of first type of 
Regarding Claim 17,
Vijay et al. teaches the non-transitory computer-readable media of Claim 1. 
Vijay et al. further teaches wherein the target action is at least one of selecting an item, rating an item, downloading an item, or installing an item (pg. 3 [0040] teaches the target action can be selecting or rating).
Regarding Claim 18,
Vijay et al. teaches the non-transitory computer-readable media of Claim 1. 
Vijay et al. further teaches wherein the web service is at least one of a website or a software-as-a-service application (pg. 4 [0045] teaches website).
Regarding Claim 19,
Claim 19 recites analogous limitations as claim 1 and is rejected based on the same rationale as claim 1.
Vijay et al. further teaches A system comprising: one or more hardware processors; one or more non-transitory computer readable media storing instructions which, when executed by one or more hardware processors, causes performance of a set of operations comprising (see pg. 15 [0104]). 
Regarding Claim 20,
Claim 20 recites analogous limitations as claim 1 and is rejected based on the same rationale as claim 1.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Vijay et al. (US 2015/0381552 A1) in view of Chu et al. (“Personalized Recommendation on Dynamic Content Using Predictive Bilinear Models”).
Regarding Claim 2,
Vijay et al. teaches the non-transitory computer-readable media of Claim 1. 
Vijay et al. does not appear to explicitly teach wherein the first set of model parameters include a set of weights based on relationships strengths for linear relationships between the features of the plurality of users and the set of interactions.
However, Chu et al. teaches wherein the first set of model parameters include a set of weights based on relationships strengths for linear relationships between the features of the plurality of users and the set of interactions (pg. 693 Section 3.1 Equation (1) and Section 3.1: “The weight variable wab is independent of user and content features and quantifies he affinity of these two factors xi,b and zj,a in interactions” and pg. 693 Section 3: “A set of weight coefficients is introduced to capture the pairwise associations between user and content features. The parametric model is optimized by fitting the observed interactive feedback” teach a set of weight coefficients that capture the linear affinity (relationship strengths) between user and content features; pg. 693 first full paragraph: “Temporal characteristics: Such as popularity, click-through rate (CTR) and price at current time stamp or the hours elapsed after content acquisition” teaches content features include click-through rate, which characterizes user interactions with items).
Vijay et al. and Chu et al. are analogous art to the claimed invention because they are directed to content recommendation.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate wherein the first set of model parameters include a set of weights based on relationships strengths for linear relationships between the features of the plurality of users and the set of interactions as taught by Chu et al. to the disclosed invention of Vijay et al.
One of ordinary skill in the arts would have been motivated to make this modification to leverage “a feature-based bilinear regression framework for personalized recommendation on dynamic content [that] quantified associations between attributes in user profiles and content profiles through learning a parametric bilinear regression function from interactive feedback,” which “greatly alleviates the cold-start issue of recommending for new users, by leveraging interest patterns in user profiles recognized from regression over historical interactive feedback” (Chu et al. 699 Section 6).
Regarding Claim 3,
Vijay et al. teaches the non-transitory computer-readable media of Claim 1. 
Vijay et al. does not appear to explicitly teach wherein the second set of model parameters include weights for pairwise interactions between features from a feature set including features from the plurality of users and the plurality of items; wherein the weight for a particular interaction between 
However, Chu et al. teaches wherein the second set of model parameters include weights for pairwise interactions between features from a feature set including features from the plurality of users and the plurality of items (pg. 693 Section 3.1 Equation (1) and Section 3.1: “The weight variable wab is independent of user and content features and quantifies he affinity of these two factors xi,b and zj,a in interactions” and pg. 693 Section 3: “A set of weight coefficients is introduced to capture the pairwise associations between user and content features. The parametric model is optimized by fitting the observed interactive feedback” teach a set of weight coefficients that capture the pairwise associations between user and content features characterizing the content items; pg. 693 first full paragraph: “Static descriptors: Such as categories, manufacturer name, title, bag of words of textual content etc” teaches content features characterizing the content items);
wherein the weight for a particular interaction between two features in the feature set is computed, at least in part, as a factor of pairwise interactions between other features in the feature set (pg. 693 Section 3.1: “
    PNG
    media_image2.png
    210
    477
    media_image2.png
    Greyscale
” teaches the weight for a particular interaction between two features is computer as a factor of interactions between all the features (including other features in the feature set, see variables C and D)).
Vijay et al. and Chu et al. are analogous art to the claimed invention because they are directed to content recommendation.

One of ordinary skill in the arts would have been motivated to make this modification to leverage “a feature-based bilinear regression framework for personalized recommendation on dynamic content [that] quantified associations between attributes in user profiles and content profiles through learning a parametric bilinear regression function from interactive feedback,” which “greatly alleviates the cold-start issue of recommending for new users, by leveraging interest patterns in user profiles recognized from regression over historical interactive feedback” (Chu et al. 699 Section 6).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Vijay et al. (US 2015/0381552 A1) in view of Jeon et al. (US 10,509,791 B2).
Regarding Claim 5,
Vijay et al. teaches the non-transitory computer-readable media of Claim 1. 
Vijay et al. does not appear to explicitly teach wherein the probabilistic scores are computed without performing a union operation of the first feature vector with the second feature vector for each of the respective items of the plurality of items.
However, Jeon et al. teaches wherein the probabilistic scores are computed without performing a union operation of the first feature vector with the second feature vector for each of the respective items of the plurality of items (Col. 9 line 60 to Col. 10 line 3: “the content prediction model 240 determines the probability of a user interacting with the candidate content item based on the vectors (i.e., profile vectors, behavior vectors, and/or difference vectors) generated by the vector module 250. For instance, referring back to difference vector 300C in FIG. 3, if the difference vector 300C is  associated with a user, then the model 240 determines a high (e.g., 80%) probability that the user will interact with candidate content items (e.g., news feed stories including text and/or multimedia, or sponsored content) that 0-20 year old users typically interact with” teaches determining probabilities of a user interacting with content items wherein each probability can be determined based on one type of feature vector (for example, the difference vector) instead of requiring two types of vectors).
Vijay et al. and Jeon et al. are analogous art to the claimed invention because they are directed to content recommendation.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate wherein the probabilistic scores are computed without performing a union operation of the first feature vector with the second feature vector for each of the respective items of the plurality of items as taught by Jeon et al. to the disclosed invention of Vijay et al.
One of ordinary skill in the arts would have been motivated to make this modification because of the following reason: “The system generates a difference vector based on the difference of scores of attribute bins between a profile vector and a behavior vector. The difference vector is then used as a feature to train the model using machine learning techniques. The trained model may select stories and content items that a target user and/or population of users are most likely to be interested in and interact with” (Jeon et al. Col. 2 lines 4-11).

Claims 4, 7, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Vijay et al. (US 2015/0381552 A1) in view of Oentaryo et al. (“Predicting Response in Mobile Advertising with Hierarchical Importance-Aware Factorization Machine”).

Regarding Claim 4,
Vijay et al. teaches the non-transitory computer-readable media of Claim 1. 
Vijay et al. further teaches caching the first result vector (Fig. 5 an assembled cache vector (corresponds to a first result vector) used for the prediction module; pg. 16 [0118]: “the term "machine-readable medium" may include a single medium or multiple media (e.g., a centralized or distributed database, and/or associated caches and servers) that store the one or more instructions or data structures” teaches storing (caching) data structures (including vectors)).
Vijay et al. does not appear to explicitly teach wherein determining the respective probability scores for the plurality of items comprises generating a first result vector by applying at least a subset of the first set of model parameters and the second set of model parameters to the first feature vector; ...generating at least a second result vector by applying at least a subset of the first set of model parameters and the second set of model parameters to the second feature vector for each respective item; and combining the cached first result vector with at least the second result vector to compute the probability scores.
However, Oentaryo et al. teaches wherein determining the respective probability scores for the plurality of items comprises generating a first result vector by applying at least a subset of the first set of model parameters and the second set of model parameters to the first feature vector; ...generating at least a second result vector by applying at least a subset of the first set of model parameters and the second set of model parameters to the second feature vector for each respective item; and combining the cached first result vector with at least the second result vector to compute the probability scores pg. 126 Section 4.1:
    PNG
    media_image3.png
    513
    597
    media_image3.png
    Greyscale
and pg. 126 Section 5.1: 
    PNG
    media_image4.png
    163
    587
    media_image4.png
    Greyscale
teach generating the click probability outputs (correspond to probability scores) by applying the first and second model parameters such as w and v to the first and second feature vectors 
    PNG
    media_image5.png
    25
    267
    media_image5.png
    Greyscale
 to generate first and second result vectors (see Section 4.1 Equation (1) above); the summation of the resulting vectors correspond to combining the resulting vectors to generate the probability score; the summation also renders that at least the first vector is cached for the performance of the computation). 
Vijay et al. and Oentaryo et al. are analogous art to the claimed invention because they are directed to prediction models.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate wherein determining the respective probability scores for the 
One of ordinary skill in the arts would have been motivated to make this modification to leverage “Hierarchical Importance-Aware Factorization Machine (HIFM)...for predicting dynamic ad response” because of “new importance-aware and hierarchical learning mechanisms to improve the model’s predictive abilities in complex response prediction tasks where cost-varying instances and cold-start cases are ubiquitous” (Oentaryo et al. pg. 132 Section 7).
Regarding Claim 7,
Vijay et al. teaches the non-transitory computer-readable media of Claim 1. 
Vijay et al. does not appear to explicitly teach wherein the first set of model parameters correspond to a linear component of a factorization machine and the second set of model parameters correspond to a nonlinear component of a factorization machine.
However, Oentaryo et al. teaches wherein the first set of model parameters correspond to a linear component of a factorization machine and the second set of model parameters correspond to a nonlinear component of a factorization machine (pg. 126 Section 4.1:
    PNG
    media_image3.png
    513
    597
    media_image3.png
    Greyscale
teaches the first set of model parameters w corresponding to the linear component of the factorization machine (
    PNG
    media_image6.png
    86
    99
    media_image6.png
    Greyscale
) and the second set of model parameters v corresponding to the nonlinear component of the factorization machine (
    PNG
    media_image7.png
    110
    284
    media_image7.png
    Greyscale
)).
Vijay et al. and Oentaryo et al. are analogous art to the claimed invention because they are directed to prediction models.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate wherein the first set of model parameters correspond to a linear component of a factorization machine and the second set of model parameters correspond to a nonlinear component of a factorization machine as taught by Oentaryo et al. to the disclosed invention of Vijay et al.

Regarding Claim 12,
Vijay et al. teaches the non-transitory computer-readable media of Claim 1. 
Vijay et al. does not appear to explicitly teach wherein the prediction model is a factorization machine comprising a linear component and a nonlinear component.
However, Oentaryo et al. teaches wherein the prediction model is a factorization machine comprising a linear component and a nonlinear component (pg. 126 Section 4.1:
    PNG
    media_image3.png
    513
    597
    media_image3.png
    Greyscale
teaches the linear component 
    PNG
    media_image6.png
    86
    99
    media_image6.png
    Greyscale
) and the nonlinear component of the factorization machine (
    PNG
    media_image7.png
    110
    284
    media_image7.png
    Greyscale
; also see Equation (2) which further explains the nonlinear component)).
Vijay et al. and Oentaryo et al. are analogous art to the claimed invention because they are directed to prediction models.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate wherein the prediction model is a factorization machine comprising a linear component and a nonlinear component as taught by Oentaryo et al. to the disclosed invention of Vijay et al.
One of ordinary skill in the arts would have been motivated to make this modification to leverage “Hierarchical Importance-Aware Factorization Machine (HIFM)...for predicting dynamic ad response” because of “new importance-aware and hierarchical learning mechanisms to improve the model’s predictive abilities in complex response prediction tasks where cost-varying instances and cold-start cases are ubiquitous” (Oentaryo et al. pg. 132 Section 7).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Vijay et al. (US 2015/0381552 A1) in view of Oentaryo et al. (“Predicting Response in Mobile Advertising with Hierarchical Importance-Aware Factorization Machine”) and further in view of Yan et al. (“E-Commerce Item Recommendation Based on Field-aware Factorization Machine”).
Regarding Claim 13,
Vijay et al. in view of Oentaryo et al. teaches the non-transitory computer-readable media of Claim 12. 
Vijay et al. in view of Oentaryo et al. does not appear to explicitly teach the limitations of claim 13.
However, Yan et al. teaches wherein the factorization machine is approximated by a function as follows:

    PNG
    media_image8.png
    307
    919
    media_image8.png
    Greyscale


(pg. 3 Section 4: 
    PNG
    media_image9.png
    368
    579
    media_image9.png
    Greyscale
teaches the claimed equation to predict y, which is the predicted action (pg. 2 Section 2: “The task of predicting whether and what a user will buy can be cast as a binary classification problem with a classifier that outputs a purchase probability. Each session-item pair provides a training instance and the classification models are trained to predict the probability for buying each item a user clicks”); 
pg. 3 Section 4 further teaches the dot product between two factorization vectors applied to a pairwise interaction between the ith feature and the jth feature in feature vector x and w0 corresponds to the 
Vijay et al., Oentaryo et al., and Yan et al. are analogous art to the claimed invention because they are directed to prediction models.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the above limitations as taught by Yan et al. to the disclosed invention of Vijay et al. in view of Oentaryo et al.
One of ordinary skill in the arts would have been motivated to make this modification because of the following: “Factorization models have shown superior performance in estimating interactions between categorical variables of large domain. Factorization machines (FM)...are a generic and effective approach for using factorization models to estimate variable interactions in machine learning tasks under very high sparsity. They can mimic most factorization models just by feature engineering and have been applied in many important applications such as recommender systems, click-through prediction, etc., where such interactions are important” (Yan et al. pg. 3 Section 4).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Vijay et al. (US 2015/0381552 A1) in view of Ta et al. (“Factorization Machines with Follow-The-Regularized-Leader for CTR prediction in Display Advertising”).
Regarding Claim 8,
Vijay et al. teaches the non-transitory computer-readable media of Claim 1. 
Vijay et al. does not appear to explicitly teach wherein the first set of model parameters and the second set of model parameters are generated based at least in part on a function that minimizes a log-loss between different observations in the training data.
Ta et al. teaches wherein the first set of model parameters and the second set of model parameters are generated based at least in part on a function that minimizes a log-loss between different observations in the training data (pg. 2890 Section IIB: “
    PNG
    media_image10.png
    490
    502
    media_image10.png
    Greyscale
” teaches generating model parameters based on a function that minimizes a log-loss between different observations; pg. 2890 last full paragraph: “yielding a model with 4M × k parameters, where k is the dimensionality of the factorization” and pg. 2891 first full paragraph: “For the number of latent factors, k = 20 is used in all experiments” teaches at least a first and second sets of model parameters).
Vijay et al. and Ta et al. are analogous art to the claimed invention because they are directed to content recommendation.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate wherein the first set of model parameters and the second set of model parameters are generated based at least in part on a function that minimizes a log-loss between different observations in the training data as taught by Ta et al. to the disclosed invention of Vijay et al.

Regarding Claim 9,
Vijay et al. teaches the non-transitory computer-readable media of Claim 1. 
Vijay et al. does not appear to explicitly teach wherein the function is a Follow-the-Regularized-Leader (FTRL) function.
However, Ta et al. teaches wherein the function is a Follow-the-Regularized-Leader (FTRL) function (pg. 2889 last full paragraph: “In this paper, we attempt to get both the sparsity provided by FTRL-Proximal and the ability of estimating higher order information of FM. To this end, we present the Follow-The-Regularized-Factorized-Leader (FTRFL) algorithm, which incorporates the FTRLproximal with per-coordinate learning rates into FM” teaches a Follow-the-Regularized-Leader (FTRL) function).
Vijay et al. and Ta et al. are analogous art to the claimed invention because they are directed to content recommendation.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate wherein the function is a Follow-the-Regularized-Leader (FTRL) function as taught by Ta et al. to the disclosed invention of Vijay et al.
One of ordinary skill in the arts would have been motivated to make this modification because “the FTRL-Proximal algorithm with per-coordinate learning rate to FM...algorithm produces a sparse model, making it applicable to real-world scenarios (i.e., in production, one can store only the non-zero coefficients of the model). Experimental results show that the FTRFL method outperforms the standard FM with SGD, and has a much faster rate of convergence” (Ta et al. pg. 2891 Section IV).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Vijay et al. (US 2015/0381552 A1) in view of GOLBANDI et al. (US 2016/0371589 A1).
Regarding Claim 10,
Vijay et al. teaches the non-transitory computer-readable media of Claim 1. 
Vijay et al. does not appear to explicitly teach the operations further comprising updating the first set of model parameters and the second set of model parameters based on additional actions between the plurality of users and the plurality of items; wherein the additional actions are received subsequent to receiving the training data.
However, GOLBANDI et al. teaches the operations further comprising updating the first set of model parameters and the second set of model parameters based on additional actions between the plurality of users and the plurality of items; wherein the additional actions are received subsequent to receiving the training data (Fig. 5 and pg. 6 [0054]: “Through the user feedback pipeline, a user feedback may be sent to the sample buffer 514 individually. Alternatively, information from the user feedback pipeline may be organized as packet of aggregated user feedbacks. For example, the user feedback may be sent to a feedback aggregator 530. The feedback aggregator 530 may collect a plurality of user feedbacks and process the user feedbacks to obtain feedback statistics, such as measuring a probability that an article is clicked and read by a user. Then the feedback aggregator 530 may send the user feedbacks as well as the feedback statistics to the sample buffer 514. The packet of the user feedbacks may include a label, which may be a variable that represents the user feedback for the article. The packet may also contain information to compute the request ID of the corresponding user request. With the hashing mechanism, the sample buffer 514 may match the user feedback with the corresponding user request and request features by looking up the index with the same request and item ID” teach upon receiving user feedback (additional actions) between the user and the recommended item, which is subsequent to receiving training data in the previous iteration that 
Vijay et al. and GOLBANDI et al. are analogous art to the claimed invention because they are directed to content recommendation.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate further comprising updating the first set of model parameters and the second set of model parameters based on additional actions between the plurality of users and the plurality of items; wherein the additional actions are received subsequent to receiving the training data as taught by GOLBANDI et al. to the disclosed invention of Vijay et al.
One of ordinary skill in the arts would have been motivated to make this modification because of the following: “The online phase-serving system also includes a sample buffer that joins together as training samples request features and feedbacks related to a user...the online content recommendation phase-serving systems and methods may support recommendation in scale in an online manner, in which the model adapted therein is updated in real-time and with minimal communication cost, and utilizes a simplified architecture that saves hardware resources of a client device and a computer system” (GOLBANDI et al. pg. 1 [0006]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Vijay et al. (US 2015/0381552 A1) in view of GOLBANDI et al. (US 2016/0371589 A1) and further in view of Ta et al. (“Factorization Machines with Follow-The-Regularized-Leader for CTR prediction in Display Advertising”).


Regarding Claim 11,
Vijay et al. in view of GOLBANDI et al. teaches the non-transitory computer-readable media of Claim 10. 
Vijay et al. in view of GOLBANDI et al. does not appear to explicitly teach wherein different learning rates are applied to different model parameters while updating the first set of model parameters and the second set of model parameters.
However, Ta et al. teaches wherein different learning rates are applied to different model parameters while updating the first set of model parameters and the second set of model parameters (pg. 2890 Section IIB:“Several learning algorithms, e.g., SGD, have been proposed [11] to solve equation 2. In this work, the per-coordinate FTRL-Proximal algorithm was employed to induce sparsity and yield better performance. In particular, at each step, we update the weight vector on a per-coordinate basis, where the learning rate for each latent factor vi,f at iteration t is set to

    PNG
    media_image11.png
    99
    482
    media_image11.png
    Greyscale
” teaches different learning rates are applied for different latent factors (parameters) while solving equation (2), which is used to update the model parameters).
Vijay et al., GOLBANDI et al., and Ta et al. are analogous art to the claimed invention because they are directed to content recommendation.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate wherein different learning rates are applied to different model parameters while updating the first set of model parameters and the second set of model parameters as taught by Ta et al. to the disclosed invention of Vijay et al. in view of GOLBANDI et al.
One of ordinary skill in the arts would have been motivated to make this modification because “the FTRL-Proximal algorithm with per-coordinate learning rate to FM...algorithm produces a sparse .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Vijay et al. (US 2015/0381552 A1) in view of Oentaryo et al. (“Predicting Response in Mobile Advertising with Hierarchical Importance-Aware Factorization Machine”) in view of Yan et al. (“E-Commerce Item Recommendation Based on Field-aware Factorization Machine”) and further in view of Rendle et al. (“Factorization Machines with libFM”).
Regarding Claim 14,
Vijay et al. in view of Oentaryo et al. in view of Yan et al. teaches the non-transitory computer-readable media of Claim 13. 
Vijay et al. in view of Oentaryo et al. in view of Yan et al. does not appear to explicitly teach wherein determining a respective probabilistic score for each item in the plurality of items is performed in O(kn+mk) time, where k is a size of the factorization vectors vi and Vj, n is a number of features associated with the user in the first feature vector, and m is a number of features associated with the plurality of items.
However, Rendle et al. teaches wherein determining a respective probabilistic score for each item in the plurality of items is performed in O(kn+mk) time, where k is a size of the factorization vectors vi and Vj, n is a number of features associated with the user in the first feature vector, and m is a number of features associated with the plurality of items (pg. 57:7 first full paragraph: 
    PNG
    media_image12.png
    127
    927
    media_image12.png
    Greyscale
teaches 
    PNG
    media_image13.png
    26
    114
    media_image13.png
    Greyscale
 wherein k corresponds to size of factorization vectors (see pg. 57:3 first paragraph: “where k is the dimensionality of the factorization” associated with the factorization vectors; see pg. 57:2 Equation (1)); 
pg. 57:3 second paragraph and Equation (3):
    PNG
    media_image14.png
    107
    884
    media_image14.png
    Greyscale
 teach that 
    PNG
    media_image15.png
    54
    74
    media_image15.png
    Greyscale
 corresponds to the number of nonzero elements in matrix X of Fig. 1, which includes the n number of features associated with the user and the m number of features associated with items, therefore runtime of 
    PNG
    media_image13.png
    26
    114
    media_image13.png
    Greyscale
 corresponds to O(k(n+m)), or in other words, in O(kn+mk); pg. 57:5 Section 3.1: teaches determining probabilistic scores).
Vijay et al., Oentaryo et al., Yan et al., and Rendle et al. are analogous art to the claimed invention because they are directed to prediction models.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate wherein determining a respective probabilistic score for each item in the plurality of items is performed in O(kn+mk) time, where k is a size of the factorization vectors vi and Vj, n is a number of features associated with the user in the first feature vector, and m is a number of features associated with the plurality of items as taught by Rendle et al. to the disclosed invention of Vijay et al. in view of Oentaryo et al. in view of Yan et al.
One of ordinary skill in the arts would have been motivated to make this modification because “FMs combine the high-prediction accuracy of factorization models with the flexibility of feature engineering” (Rendle et al. pg. 57:2 third full paragraph).


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Vijay et al. (US 2015/0381552 A1) in view of Jiang et al. (“Scaling-up Item-based Collaborative Filtering Recommendation Algorithm based on Hadoop”).
Regarding Claim 15,
Vijay et al. teaches the non-transitory computer-readable media of Claim 1. 
Vijay et al. further teaches wherein generating the first feature vector based on a first set of features associated with a user (Fig. 5 teaches generating various feature vectors based on features associated with a user, including Member Email/Site Interaction Data).
Vijay et al. does not appear to explicitly teach comprises applying a hash function to key-value pairs of user attributes to map the features to indices in the feature vector.
However, Jiang et al. teaches comprises applying a hash function to key-value pairs of user attributes to map the features to indices in the feature vector (Figure 1 and pg. 491 Section IIA: “The input of the computation is a set of (key, value) pairs and the output of the computation is also a set of (key, value) pairs. We define these (key, value) pairs using angle brackets <k, v> on both phase...Figure 1 shows the MapReduce computation framework. The computation starts from a map phase in which the map functions are executed in parallel with various splits of the input data which are stored in a distributed file system (DFS). Processing each split is assigned to one map task. The output pairs of each map function are hash-partitioned on the intermediate key. Each partition are sorted and then merged in the sorted order by their keys. All the partitions which shared the same key are sent to a single reduce task in which the reducer function obtains the final results” teach applying hash-partitioning (thus rendering a hash function or algorithm is applied) to key-value pairs to map input features to keys (indices) in a vector; pg. 495 Section IV A: “we use the MoveLens [19-21] datasets which consists of movie rating data collected using a web-based research recommendation system. The datasets contains 943 users, 1670 movies item and about 54,000 ratings on a scale from 1 to 5” teaches the inputs are about user attributes).
Vijay et al. and Jiang et al. are analogous art to the claimed invention because they are directed to content recommendation.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate comprises applying a hash function to key-value pairs of user attributes to map the features to indices in the feature vector as taught by Jiang et al. to the disclosed invention of Vijay et al.
One of ordinary skill in the arts would have been motivated to make this modification because of the following benefit: “To minimize the communication cost, we used effective partition strategies to realize the local computation in each Map-Reduce phase” (Jiang et al. pg. 497 first paragraph).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Vijay et al. (US 2015/0381552 A1) in view of Morris et al. (US 2017/0186029 A1).
Regarding Claim 16,
Vijay et al. teaches the non-transitory computer-readable media of Claim 1. 
Vijay et al. does not appear to explicitly teach wherein each item includes at least one embedder uniform resource locator that, when selected, results in performance of the target action.
However, Morris et al. teaches wherein each item includes at least one embedder uniform resource locator that, when selected, results in performance of the target action (pg. 3 [0022]: “An ad 131 can be presented to a user by presenting the ad content 132. The ad content 132 specifies what to present to the user, which can include text, a video, a sound file, an image, and metadata specifying how to display the various components, among other things. The ad content 132 may also include a network address, such as a URL or an address of a page on the social networking service 110, which links to additional content to present. The linked content at the network address can be accessed by the user by clicking, tapping, or otherwise interacting with a portion of the ad 131” teaches a URL can be embedded on the ad such that when the URL is selected, the result is the performance of the target action of clicking).
Vijay et al. and Morris et al. are analogous art to the claimed invention because they are directed to content presentation.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate wherein each item includes at least one embedder uniform resource locator that, when selected, results in performance of the target action as taught by Morris et al. to the disclosed invention of Vijay et al.
One of ordinary skill in the arts would have been motivated to make this modification in order to “display a plurality of ads to users and log user feedback and interaction with each ad. The feedback and user engagement information of each ad can be compared to the user interaction history of other ads in order to generate a relevance score that is indicative of the ad's user engagement” to address the challenge of measuring advertisement effectiveness (Morris et al. pg. 1 [0001]- [0003]).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Dotan-Cohen et al. (US 2017/0140041 A1) teaches using activity pattern to infer user intent with regards to a user interaction with a computing device or to predict a likely future action by the user, which is relevant to Fig. 5 of the current application. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YING YU CHEN whose telephone number is (571)270-1484. The examiner can normally be reached Monday-Friday 7:30 am-5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YING YU CHEN/               Examiner, Art Unit 2125